Citation Nr: 0621385	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-37 968	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines 




THE ISSUE

Basic eligibility for VA pension benefits. 




ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a veteran who had recognized active service 
from September 1941 to October 1943; from November 1943 to 
June 1944; and from July 1944 to February 1946.  He was a 
prisoner of war (POW) of the Japanese from May 1942 to 
October 1943.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 determination 
by the Manila VARO.


FINDING OF FACT

The United States service department has certified that all 
of the veteran's recognized active service in the service of 
the United States Armed Forces Far East (USAFFE) was with the 
Philippine Commonwealth Army (PCA), unrecognized guerilla 
units serving under a recognized commissioned officer, and in 
the Regular Philippine Army (RPA) prior to July 1, 1946.


CONCLUSION OF LAW

The veteran's service is not qualifying service for VA 
pension benefits.  38 U.S.C.A. §§ 101, 107, 1521 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does not apply 
in the instant case.  The only issue before the Board is 
whether the appellant had qualifying service to establish 
eligibility for the benefits sought.  The record includes 
service department certification of the veteran's service.  
Because qualifying service and how it may be established are 
outlined in statute and regulation and because service 
department certifications of service are binding, the Board's 
review is limited to interpreting the pertinent law and 
regulations.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  

Nonetheless, a letter dated in January 2004 (which was 
essentially a part of the decision on appeal) notified the 
veteran of what type of service was qualifying service for 
the pension benefit he sought (and why his service was not 
qualifying).  The August 2004 statement of the case (SOC) 
explained the basis for the denial of his claim, and outlined 
the evidence and governing regulation.  He is fully aware of 
what is needed to establish entitlement to the benefit he 
seeks, and has had ample opportunity to respond/supplement 
the record.  He has not submitted any evidence or argument 
suggesting that recertification of his service is indicated.    

B.  Factual Background, Legal Criteria, and Analysis

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
if the evidence meets the following conditions: 

(1) The evidence is a document issued by the service 
department;. 
(2) The document contains needed information as to 
length, time and character of service; and 
(3) In the opinion of the Department of Veterans Affairs 
the document is genuine and the information contained in 
it is accurate. 
38 C.F.R. § 3.203(a). see also 38 C.F.R. § 3.41.

Where the appellant does not submit evidence of service or 
the evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203, VA shall request verification of service from 
the service department.  

The record includes a service department certification of the 
veteran's service.  It is not alleged that his service was 
other than as certified.  

Service prior to July 1, 1946 in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of USAFFE (including guerilla 
service) is qualifying service for compensation, dependency 
and indemnity compensation, and burial allowance.  However, 
it is not qualifying service for VA pension benefits.  
38 U.S.C.A. §§ 107, 1521; 38 C.F.R. §§ 3.40, 3.41.

Here, the service department has certified that the veteran 
had the following recognized service in the service of 
USAFFE:  Philippine Commonwealth Army service from September 
1941 to October 1943 (including a POW period from May 1942 to 
October 1943); guerilla service in unrecognized units under a 
recognized commissioned officer from November 1943 to June 
1944 and from July 1944 to August 1945; and Regular 
Philippine Army service from August 1945 to February 1946.  
Under the governing law and regulations outlined above, none 
of this service is qualifying service for the pension benefit 
sought.  Furthermore, the veteran does not allege any further 
period of service that would be qualifying service for VA 
nonservice-connected pension benefits.  

In cases such as this, where the law is dispositive, the 
claim must be denied because of absence of legal merit or 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).    

The veteran asserts that he served loyally with the United 
States Forces in World War II, was a POW, and was bestowed 
medals, and therefore should be entitled to the benefit 
sought.  However, the Board is bound by the law, and has no 
authority to grant benefits simply because such may be 
perceived as equitable.  38 U.S.C.A. §§ 503, 7104; See Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).

ORDER

Basic eligibility for VA pension benefits is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


